Title: To John Adams from William Bentley, 10 October 1809
From: Bentley, William
To: Adams, John



To John Adams, the late President of the United States.
Sir,Salem 10 October 1809

Last evening I received with great pleasure your request for an explanation of a note left at Quincy.
Having been in the habit for many years of receiving from Mr Endicott a portion of the Endicot Pears, & being desirous to honour the man, who above all others, deserved the name of the Father of New England, I concluded, in passing, I should be accepted, if, in the reverence of my heart, I paid my respects & gave the highest expression in my power. That the information I gave in the note is correct I have no doubt, after an examination of many years. The substance of the evidence is, that the tree is near the site of the first mansion of the Governour, & the land & tree have been always, & now are the property of his direct heirs, being now in possession of Mr John Endicott, nearly fourscore years of age & of the sixth generation. To ascertain its age, near it stood a Dial which was fixed upon a pedestal, which the Governor said, bore the age of the Tree. That Dial has been for years in my possession. It is in Copper, Square, horizontal, 3 inches, a very fair impression, & in the highest order. It was marked “William Bowyer, London, Clockmaker, fecit.” “I. 1630, E.” the Initials of the Governour’s name. On the Gnomon, on one side “Lat. 42.” & on the other, “Salem.” In August last, Aug. 8. 1809 died Elizabeth Endicott aged 91 & her Brother born in 1711 is still living. Her family had grants at the same time with Gov: Endicott. The persons known to me knew those who knew Gov: Endicott. The consent leaves no doubt in my mind. Gov: Endicott came to Salem in 1728, his farm still retains his name. Opposite to him, the King’s Forester, Mr: Rial was ordered to settle & the name “Rial’s side” is still retained. In 1732 Gov: Endicott secured his title to his Lands from the Colonial Government. I will transcribe the confirmation of the Grant of the Homestead, so called.
At a Court holden at Boston July, 3. 1632.
“There is a Neck of Land, lying about three Miles from Salem containing about 300 acres of Land, granted to Capt John Endicott, to enjoy to him & his heirs forever, called in the Indian tongue,
Wahgquamesuck, in English, Birchwood, bounded on the Southern Side with a river called in the Indian Tongue,
Locwamapimissett, commonly called ‘the Cow house river,’ bounded on the north side with a river called in the Indian Tongue,
Conamatsqnooncant, commonly called ‘The Duck river’ bounded on the east with a river leading up to the two former rivers, which is called in the Indian Tongue,
Orkhussant, otherwise known by the name of Woolston River, bounded on the west by the main land.” This is the Farm.
In 1796, I visited the Govr’s Farm, with an Italian painter, with the purpose of taking from the Original painting of the Govr a likeness, as the family picture, three quarter length was in the family apartment, & nearly defaced, & at that time I made the following remarks upon what I saw & heard, & I transmit them as they stand in my Day Book.
“In searching for the site of the Gov: Mansion, we found that the house was gone before the memory of any person now living, the present house being upon higher ground, northwardly. The place of the Cellar is distinctly to be seen. It is upon the descent of a conical hill, facing southwardly. Behind it the family say, was a building for the family servants, & for domestic labours, the place of which is now to be seen. There is a fine prospect in front, & a gentle descent to a small creek in which the Gov: kept his shallop. Tradition says, there was a walk to this landing place covered with trees & grapevines, so thick that a person might pass unobserved. This place was called the Gov:’s Orchard, of which only one tree is left, & that near the House. It now bears the name of the Endicott Pear, but in the family, the Sugar Pear, & this is the tree which stood not far behind the Dial, & has its age reported from it. It is in front of the Site of the House & rises in three trunks from the Ground, & is considerably high. It is much decayed within at bottom, which gives it the appearance of three trunks, but the branches at top are sound.”
Such were my remarks in 1796, when I noticed the tree for my own gratification, & every year, my friend Mr Endicot sends me my portion of the several bushels which this tree continues to bear every year. In regard to the natural history, no difficulty can arise, as the Apple is often engrafted on the pear, the other species of the pyrus, to profit from its durability. The opinion on the subject will be found ingeniously stated in the fourth edition of J. Evelyn’s works fl Lond. 1706. And in this edition are collected all the best communications reflecting fruits trees then known: In Book Third, Cap III. p. 116 of his D. on Forest Trees, you will find, that the Calculation on the age of Pear Trees is for 1000 years. And notice is taken of the Pear Tree in Ross, Herefordshire, which will justify it. And Mr E. observes, “There you see the Fruit Trees well ordered may live a 1000 years & bear fruit, & the longer, the more, the greater, & the better, & refers to Dr Beal, who proves that Old Trees bud & blossom sooner, & more plentifully.” I need only refer to that curious work & to Beale, Neile, Newbury, Smith, Taylor, Collwall, Cock, Hamner, & others, on Cider in that work.
I have been very desirous of preserving the Good & Great men of Massachusetts & of our Country, as well as men eminent among us. If at any time my friends could discover to me any portraits of such persons I have been much indebted to them.
I have the four patriotic Old Charter Governours.
Endicot, Winthrop, Leverett, & Bradstreet.,& the Cookes
The Mass. fathers of our Independance.
John Adams, S. Adams. Hancock.
The Ministers of Salem, Higginson, Curwin, & also H. Peters of Boston & the vicinity the Four Mathers, & some late persons.
Mr Curwen the First Eminent Merchant of Salem & Mast of House  the  150 years ago is .
The Four Presidents &c & above a 1000 engravings.
The portraits of the Seventeenth Century are of high value, if they regard Massachusetts.
With every sentiment of personal respect, & with the ardour of national affection, I am, Sir your devoted Sevt
William Bentley